Case 1:21-cv-00020-JRH-BKE Document 3-1 Filed 02/05/21 Page1of8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
Select a Division

VS. CASE NO.

DISCLOSURE STATEMENT
S.D. Ga. LR 7.1.1
The undersigned, counsel of record for certifies that the following is a full
and complete list of the parties in this action:

Name Identification & Relationship

The undersigned further certifies that the following is a full and complete list of officers, directors,
or trustees of the above-identified parties:

Name Identification & Relationship

The undersigned further certifies that the following is a full and complete list of other persons,
firms, partnerships, corporations, or organizations that have a financial interest in, or another interest
which could be substantially affected by, the outcome of this case (including a relationship as a parent or
holding company or any publicly-held corporation that holds 10% or more of a party’s stock):

Name Identification & Relationship

 

 

Signature Date
Case 1:21-cv-00020-JRH-BKE Document 3-1 Filed 02/05/21 Page 2 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

 

AUGUSTA DIVISION

)

Plaintiff, )
)

vs. ) Case No.

)

)

)

Defendant. )

CERTIFICATE OF COUNSEL
REFILED OR RELATED CASES

Pursuant to the Local Rules of this Court, I hereby certify that this is a refiled case which

involves substantially the same issues or parties as in the case of

 

, plaintiff vs. , defendant, Civil Action No.

 

, or that this case relates to property included in, involves the same issues
appearing in, or grows out of the same transaction involved in a case already pending in

Court, captioned , plaintiff, vs.

 

defendant, Civil Action No.

 

This day of , 2015,

 

Attomey of party
Case 1:21-cv-00020-JRH-BKE Document 3-1 Filed 02/05/21 Page 3 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

AUGUSTA DIVISION

Plaintiff,

Case No.

Defendant.

NOTICE OF ALTERNATIVE DISPUTE RESOLUTION
and
CASE MANAGEMENT PROCEDURES

(LITIGANTS' BILL OF RIGHTS)
§.D. Ga. LR 16.7

Litigants in this Court may wish to utilize procedures that are available to assist the
speedy and efficient resolution of civil cases. This notice must be furnished by plaintiff's
counsel to his client and served with the complaint upon all defendants. Counsel for each party
represented shall ensure that the notice is filled out, signed by the party, and returned to the
Clerk's office (1) by counsel for the plaintiff within 15 days of filing the complaint, and (2) by

counsel for the defendant with the answer or other responsive pleading.

Page 1 of 5
Case 1:21-cv-00020-JRH-BKE Document 3-1 Filed 02/05/21 Page 4of8

Notice to Parties and Counsel

1, If all parties in a case elect to do so, a civil case in this Court can be referred to
non-binding mediation. The purpose of such is to assist the parties in understanding the
strengths and weaknesses of their respective positions and to facilitate settlement.

Do you wish to use such a procedure and for your lawyer to meet with opposing

counsel and a Judge of this Court to establish a mediation plan for this case?

(answer yes or no)

2. If the parties in a case elect to do so, a civil case in this Court can be referred to
binding or non-binding arbitration. In some instances, arbitration may be quicker, cheaper, and
less formal than litigation. Its outcome can be binding or purely advisory, depending on the
parties' agreement. The parties can also agree to tailor the rules of procedure.

Do you wish to consider such a procedure and for your lawyer to meet with

opposing counsel and a Judge of this Court to establish an arbitration plan for this case?

(answer yes or no)

3. If all parties in a case consent and the Court concurs, the right to proceed before
a United States District Judge may be waived, and the case can be presided over by a United

States Magistrate Judge.

Page 2 of 5
Case 1:21-cv-00020-JRH-BKE Document 3-1 Filed 02/05/21 Page 5of8

Would you like to consider use of a Magistrate Judge and receive more

information on this alternative?

(answer yes or no)

4, After the complaint and answer are filed in a case, the rules of this Court normally
allow four (4) months for the completion of discovery. If discovery continues for a longer period

of time, it will be because the attorneys have requested an extension of time from the Court.

5 If justified by the complexity or difficulty of a case, the Court will consider the
entry of a special case management order. After hearing from the parties, this order would
supersede the Local Rules and provide new dates for the different aspects of discovery,
amendments to the pleadings, the filing of motions, conferences with the Court, and preparation
for the ultimate pretrial order and trial of the case.

The lawyers for all of the parties are encouraged to consult concerning the need for such

a case management order.

6. At the completion of discovery and before trial, each party will be required to

participate in the filing of a pretrial order. In most cases, there will also be a pretrial conference

with the presiding Judge. At the conference, the Court will inquire about the prospects for

Page 3 of 5
Case 1:21-cv-00020-JRH-BKE Document 3-1 Filed 02/05/21 Page 6 of 8

settlement of the case. Normally the Court will require the client to be present in person or by
telephone.

By Order of the Court.

Clerk of Court

I have reviewed with my attorney the above notice and have indicated my desired
responses to paragraphs 1, 2, and 3.

This day of ,20_.

 

Neme and signature of party or Representative

Certificate of Counsel

I have furnished a copy of this notice to the party represented by me (including any
insurance company assisting with the cost of defense) and discussed with my client responses
to paragraphs 1, 2, and 3 which have been noted. I have also served opposing counsel with a
copy of this completed notice.

This day of 5 20!

 

Attorney for

Page 4 of 5
Case 1:21-cv-00020-JRH-BKE Document 3-1 Filed 02/05/21 Page 7 of 8

NOTE: If there is unanimity among the parties that the case should be referred to
mediation, arbitration, or a Magistrate Judge, counsel for the plaintiff shall so notify the
Clerk, who will then inform the presiding District Judge of the parties’ interest in one or

more of these procedures.

Page 5 of 5
Case 1:21-cv-00020-JRH-BKE Document 3-1 Filed 02/05/21 Page 8 of 8

AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge

 

UNITED STATES DISTRICT COURT
for the
Southern District of Georgia

 

Plaintiff

Vv. Civil Action No.

 

Defendant

NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment may
then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge may
exercise this authority only if all parties voluntarily consent.

You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.

Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.

Parties’ printed names Signatures of parties or attorneys Dates

 

 

 

 

Reference Order

IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.

Date:

 

District Judge's signature

 

Printed name and title

Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
magistrate judge. Do not return this form to a judge.
